—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered October 9, 1996, convicting him of robbery in the second degree (two counts), burglary in the second degree, criminal possession of a weapon in the third degree, unlawful imprisonment in the first degree, and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and a statement he made to law enforcement authorities.
Ordered that the judgment is affirmed.
The police possessed probable cause to arrest the defendant, since the defendant was present at the scene of the crime and an informant at the scene pointed toward the defendant and one of the codefendants and stated “that’s them”. Immediately after this statement the codefendant began running away. The defendant began walking at a quickened pace and was seen attempting to discard a gun (see, People v Hicks, 68 NY2d 234, 239; People v Bigelow, 66 NY2d 417, 423; People v Carrasquillo, 54 NY2d 248, 254).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Joy, Friedmann and Goldstein, JJ., concur.